DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “rough machining” in claim 7 is a relative term which renders the claim indefinite. The term “rough” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of further examination, rough machining will be interpreted to machine approximately to size by taking heavy cuts to primarily remove excess metal than to obtain a correct size and finish. Claims 8-10 are rejected form their dependency on Claim 7. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southard (US20150056415A1).
Regarding Claims 1-2 and 15-17, Southard teaches a method of fabricating an optical mirror by:
Disposing a polishable substrate surface layer [0017] as a build plate for three-dimensional printing where the build plate has a first side and second side opposite the first side; [0019]
Forming a support structure by 3D printing on a first side of the build plate [0019] with selective laser sintering [0012]
Processing a second side of the build plate to obtain a reflective surface of an optical mirror. [0020]
Regarding Claim 2, since the mirror with a size and material was constructed, it is interpreted the topology was considered or determined before construction. 
Regarding Claims 7, Southard teaches the substrate can be machined with for example a milling machine with a loose abrasive grind or a spinning tool with diamond particles [0034]; this is interpreted as a rough machining method. 


Claim(s) 1-3, 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Southard II (US20180127296A1).
Regarding Claims 1-3, 16-18, Southard II teaches a method of fabricating an optical mirror by:
Disposing a build plate (face sheet) in the form of face sheet (having a first and second side) [0019]
Forming a support structure (core material) by 3D printing on a first side of the build plate; (Claim 1)
Processing a second side of the build plate (face sheet) [0019] thereby obtaining a reflective surface of an optical mirror.
Regarding Claim 2, since the mirror with a size and material was constructed, it is interpreted the topology was considered or determined before construction. 
Regarding Claim 3, Southard II teaches a final or cover layer is formed on the the surface of the support structure (core material) opposite of the build plate (face sheet) [0015]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southard.
Regarding Claim 6, Southard teaches the reflective material can be applied to the polishable substrate [0020] but does not teach portions of reflective material or layer are removed. However, one of ordinary skill in the art would have been motivated to remove excess reflective material joined to the second end of the substrate for the purpose of ensuring the second side of the mirror as a whole is of a desired final shape. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southard II.
Regarding Claim 6, Southard II teaches the reflective material can be applied to the polishable substrate, but does not teach portions of reflective material or layer are removed. However, one of ordinary skill in the art would have been motivated to remove excess reflective material joined to the second end of the substrate for the purpose of ensuring the second side of the mirror as a whole is of a desired final shape. 

Claim(s) 3-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southard in view of Mooney et al. (US20180003867A1).
Regarding Claim 3, Southard teaches a method of fabricating an optical mirror with an additively manufactured mirror core support structure bonded to a build plate substrate, but does not teach a cover over the support. However, Mooney teaches a method of manufacturing a mirror including forming a mirror core by additive manufacturing (abstract) and joining a faceplate or backplate to the core by 3D printing [0039] for the purpose of producing a lighter mirror and reduce primary mirror costs [0021]. Therefore, one of ordinary skill in the art would have been motivated to modify the mirror core of Southard to have a cover such as a face plate for the purpose of making a light weight mirror structure with a cover material that reduce costs of primary mirror treatment. 
Regarding Claims 4-5, and 19 Mooney teaches 3D structures such as mounts can be incorporated into the mirror design for the purpose of holding the mirror in place [0038]; therefore, one of ordinary skill in the art would have been motivated to adding mounting features to the cover plate of Southard in view of Mooney for the purpose of forming of mirror that could be mounted in place during operation. 
Regarding Claim 5, since the mirror with mounting features is constructed, the number, location, and geometry of the mounting features are interpreted to have been considered regardless of the intended application of the mirror.  

Claim(s) 4-5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southard II in view of Mooney et al.
Regarding Claims 4-5, and 19 Southard II teaches a final cover layer can be formed but does not teach integrally forming one or more mounting features on the cover; however, Mooney teaches 3D structures such as mounts can be incorporated into the mirror design for the purpose of holding the mirror in place [0038]; therefore, one of ordinary skill in the art would have been motivated to adding mounting features to the cover plate of Southard II for the purpose of forming of mirror that could be mounted in place during operation. 
Regarding Claim 5, since the mirror with mounting features is constructed, the number, location, and geometry of the mounting features are interpreted to have been considered regardless of the intended application of the mirror.  


Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southard in view of Polizotti et al. (US20210072434A1).
Regarding Claims 7-10, Southard teaches the substrate can be machined with for example a milling machine with a loose abrasive grind or a spinning tool with diamond particles with a finishing step of polishing [0034]; this is interpreted as a rough machining method; but does not teach a stress relief step after rough machining and before the final polishing step as taught by Southard; 
However, Polizotti teaches a method of forming a 3D printing mirror (abstract) where the step of machining a mirror surface includes rough machining and stress relief [0005] where the stress relief is part of heat treatment thereby including heating [0043] for the purpose of achieving a desired surface quality greater than 64 RMS. [0005]. Therefore, one of ordinary skill in the art would have motivated to rough machine and stress relief treat with heating for the purpose of forming a mirror substrate surface with a desired surface quality of 64 RMS or greater. 

 Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southard II in view of Polizotti et al.
Regarding Claims 7-10, Southard teaches the face plate can be polished [0008] but does not teach a stress relief step after rough machining and before the polishing step as taught by Southard II; 
However, Polizotti teaches a method of forming a 3D printing mirror (abstract) where the step of machining a mirror surface includes rough machining and stress relief before a finishing step (such as polishing) [0005] where the stress relief is part of heat treatment thereby including heating [0043] for the purpose of achieving a desired surface quality greater than 64 RMS. [0005]. Therefore, one of ordinary skill in the art would have motivated to rough machine and stress relief treat with heating for the purpose of forming a mirror substrate surface with a desired surface quality of 64 RMS or greater. 

Claim(s) 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southard in view of Sweeney et al. ("Application and testing of additive manufacturing for mirrors and precision structures." Material technologies and applications to optics, structures, components, and sub-systems II. Vol. 9574. SPIE, 2015.).
Regarding Claims 11-12 and 20, Southard does not teach aluminum or plastic may comprise the build plate substrate, however, Sweeney teaches that metal mirrors of aluminum are conventionally used over glass for their strength, toughness, and light weight properties (Page 2, Lines 1-8) and that plastic in the form of PEKK polymer can be used instead of aluminum as it readily available and inexpensive and has a similar CTE to aluminum, Therefore one of ordinary skill in the art would have been motivated to at least make the build plate substrate of the mirror of Southard out of aluminum alloy or plastic such as PEKK  for the purpose of making a strong, tough, light-weight mirror. 

Claim(s) 11-12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southard II in view of Sweeney et al. 
Regarding Claims 11-12 and 20, Southard does not teach aluminum or plastic may comprise the build plate substrate, however, Sweeney teaches that metal mirrors of aluminum are conventionally used over glass for their strength, toughness, and light weight properties (Page 2, Lines 1-8) and that plastic in the form of PEKK polymer can be used instead of aluminum as it readily available and inexpensive and has a similar CTE to aluminum, Therefore one of ordinary skill in the art would have been motivated to at least make the build plate substrate of the mirror of Southard out of aluminum alloy or plastic such as PEKK  for the purpose of making a strong, tough, light-weight mirror. 

Claim(s) 11, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southard in view of Heidler et al. ("Additive manufacturing of metal mirrors for TMA telescope." Optical Fabrication, Testing, and Metrology VI. Vol. 10692. SPIE, 2018.).
Regarding Claims 11, 13-14 and 20, Southard teaches additive manufacturing in the form of selective laser sintering, selective laser melting, or in general other suitable additive manufacturing technique could be used to form a mirror support structure [0026] but does not explicitly teach powder metal or wire arc additive manufacturing can be used. However, Heidler teaches that metal mirrors can be made by additive manufacturing including laser wire build-up welding (wire arc) and laser powder build welding can be used to form a metal mirror of aluminum (Section 1.1, Additive Manufacturing) as metal provides an athermal and lightweight design with cost-efficient manufacturing. (Introduction). Therefore, one of ordinary skill in the art would have been motivated to modify the additively formed section of Southard or the build plate to be made of metal such as aluminum through wire arc or powder-based welding for the purpose of forming at least a section of an optical mirror with athermal and lightweight design with cost-efficient manufacturing. 

Claim(s) 11 and 13-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Southard II in view of Heidler et al. 
Regarding Claims 11, 13-15 and 20, Southard II teaches additive manufacturing can be used to form a mirror core to the build plate [0020] but does not explicitly teach powder metal or wire arc additive manufacturing or selective laser sintering can be used. However, Heidler teaches that metal mirrors can be made by additive manufacturing including laser wire build-up welding (wire arc) and laser powder build welding and selective laser sintering can be used to form a metal mirror of aluminum (Section 1.1, Additive Manufacturing) as metal provides an athermal and lightweight design with cost-efficient manufacturing. (Introduction). Therefore, one of ordinary skill in the art would have been motivated to modify the additively formed section of Southard II or the build plate to be made of metal such as aluminum through wire arc or powder-based welding for the purpose of forming at least a section of an optical mirror with athermal and lightweight design with cost-efficient manufacturing. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691. The examiner can normally be reached Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 5712726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO D MORALES/Examiner, Art Unit 1738